

Exhibit 10.1
 
WARRANT AMENDMENT
 
This WARRANT AMENDMENT (this “Amendment”) is dated as of January 22, 2010 by and
among China Integrated Energy, Inc., a Delaware corporation (the “Company”), and
the investors signatory hereto (each an “Investor”, collectively, the
“Investors”).  Capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to such terms in the Securities Purchase Agreement
(as defined below).
 
RECITALS
 
WHEREAS, the Company entered into a Series A Convertible Preferred Stock
Purchase Agreement  (the “Securities Purchase Agreement”), dated as of October
23, 2007 (the “Closing Date”), pursuant to which the Company conducted a private
offering solely to accredited investors pursuant to Rule 506 of Regulation D of
the Securities Act of 1933, as amended (the “Act”), of its series A preferred
stock and warrants; and


WHEREAS, pursuant to Section 4(f) of the Series A-1 Warrant to Purchase Shares
of Common Stock of the Company which were delivered to the Investors pursuant to
the Securities Purchase Agreement (the “Warrant”), the investors had certain
weighted average anti-dilution protection in the event the Company issues any
additional shares of Common Stock or Common Stock Equivalents (as defined in the
Warrant) at a price per share less than the Warrant Price then in effect; and
 
WHEREAS, the Company has requested that the Investors amend the Warrant to
delete Sections (d) and (e), which are no longer applicable, and Sections 4(f)
and (g) thereof; and agree that in lieu of such provisions the holders of the
Warrant shall have a right to pre-approve any Additional Issuance at a price
less than the Warrant Price then in effect and give retroactive effect to such
amendment, and


WHEREAS, pursuant to Section 11 of the Warrant, no provision of the Warrant may
be amended without the written consent of the Company, the Initial Holders (as
defined in the Warrant) and the Holders of more than 25% of the Warrant; and
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:
 
1.           Amendment. Pursuant to Section 11 of the Warrant, the parties
hereto hereby amend the Warrant, as of the date hereof, by:
 
(a) deleting Sections 4(d), (e) and (g);
 
(b) deleting the text of Section 4(f) and replacing it with the following:
 
“Issuance of Additional Shares of Common Stock and Common Stock Equivalents.
Until October 23, 2011, the Issuer shall not issue any Additional Shares of
Common Stock or, Common Stock Equivalents (otherwise than as provided in the
foregoing subsections (a) through (c) of this Section 4), at a price per share
less than the Warrant Price then in effect or without consideration, without the
prior written consent of the Initial Holders, assuming the Initial Holders still
own all or part of this Warrant, and if not, then the Holders of twenty-five
percent (25%) of the Warrant.”

 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.1
 
2.           Effective Time.  The parties hereto agree that this Amendment shall
be retroactive from and including, January 1, 2009.
 
3.           Effect on Transaction Documents.  Except as set forth above the
Transaction Documents and any other documents related thereto, shall remain in
full force and effect and are hereby ratified and confirmed.
 
4.           Governing Law; Jurisdiction. This Amendment shall be governed by
and construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed in the State of New York.
 
5.           Counterparts. This Amendment may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party.
 
6.           Severability. If any provision of this Amendment shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Amendment or
the validity or enforceability of this Amendment in any other jurisdiction.


[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]


[SIGNATURE PAGES OF COMPANY TO FOLLOW]

 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.1

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.


CHINA INTEGRATED ENERGY, INC.
       
By:
/s/ Gao Xincheng
 
Name: 
Gao Xincheng
 
Title:
Chief Executive Officer
 



[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]


[SIGNATURE PAGES OF INVESTORS TO FOLLOW]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.
 
VISION OPPORTUNITY MASTER FUND LTD.
       
By:
/s/ Adam Benowitz
 
Name: 
Adam Benowitz
 
Title:
Authorized Signatory
 



Investors’ Signature Pages


 
 

--------------------------------------------------------------------------------

 